 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0014 GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          [PROPOSED] FINDINGS AND ORDER
14   MARIE ANTOINETTE ALCANTER, and                     DATE: July 26, 2019
     ROSE MARIE SEGALE                                  TIME: 9:00 a.m.
15                                                      COURT: Hon. Garland E. Burrell, Jr.
                                 Defendants.
16

17
                                               STIPULATION
18
            1.     By previous order, this matter was set for status on July 26, 2019.
19
            2.     By this stipulation, defendants now move to continue the status conference until
20
     September 6, 2019, and to exclude time between July 26, 2019, and September 6, 2019, under Local
21
     Code T4.
22
            3.     The parties agree and stipulate, and request that the Court find the following:
23
                   a)      On April 3, 2019, the government produced discovery associated with this case
24
            that consisted of over 3000 pages of documents, including investigative reports, bank records,
25
            photographs, and other types of records.
26
                   b)      On April 17, 2019, the government produced over 5000 pages of additional
27
            discovery, including Cellebrite reports.
28
                   c)      Counsel for defendants require additional time to review the discovery and

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          discuss the case with their clients.

 2                 d)      Counsel for defendants believe that failure to grant the above-requested

 3          continuance would deny them the reasonable time necessary for effective preparation, taking into

 4          account the exercise of due diligence.

 5                 e)      The government does not object to the continuance.

 6                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of July 26, 2019 to September 6,

11          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19
20
      Dated: July 18, 2019                                    MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ MIRIAM R. HINMAN
23                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
24

25
      Dated: July 18, 2019                                    /s/ HANNAH LABAREE
26                                                            HANNAH LABAREE
                                                              Counsel for Defendant
27                                                            MARIE ANTOINETTE ALCANTER
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1
     Dated: July 22, 2019                           /s/ KYLE KNAPP
 2                                                  KYLE KNAPP
                                                    Counsel for Defendant
 3                                                  ROSE MARIE SEGALE
 4

 5

 6                                      FINDINGS AND ORDER
     IT IS SO FOUND AND ORDERED.
 7
     Dated: July 25, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
